The orders and decree under review will be affirmed, and we find it needless to add anything material to the memorandum of the vice-chancellor.
The refusal of costs to any party in the cause was well within the discretion of the court of chancery.
The item of $171 for costs against three insurance companies was based on a taxation of $57 in each case. It is said that one of the suits did not go to judgment, but the mortgagee was entitled to costs on a settlement before judgment. The point seems trivial.
One of the points in appellants' brief makes a vigorous attack on the words "inartificially drawn" used twice by the learned vice-chancellor, and professes inability to understand just what was meant. Definitions of "artificially" and "inartificially" are quoted as from "Webster." We do not find them in the quoted language in Webster's International Dictionary, but do find the word "inartificial" defined (def. 2) *Page 107 
as "not characterized by art or skill; clumsy; inartistic." In that sense the word is fully accredited in legal parlance, and will be found occasionally in our reports, referring generally to pleadings and law papers not conforming to the usual precedents of the profession. A recent instance is Paterson v. Currier,98 N.J. Eq. 48.
The criticism by the vice-chancellor of the bill and counter-claim from the "artificial" standpoint, needs no discussion in view of the fact that both were correctly sustained as presenting a case for disposition by the court.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None.